   HANSON BRIDGETT LLP
 1 MERTON A. HOWARD, SBN 161125
   mhoward@hansonbridgett.com
 2 SHANNON M. NESSIER, SBN 267644
   snessier@hansonbridgett.com
 3 KAYLEN KADOTANI, SBN 294114
   kkadotani@hansonbridgett.com
 4 425 Market Street, 26th Floor
   San Francisco, California 94105
 5 Telephone:     (415) 777-3200
   Facsimile:     (415) 541-9366
 6
   Attorneys for Defendant
 7 CNH Industrial America LLC

 8                         UNITED STATES DISTRICT COURT
 9                       EASTERN DISTRICT OF CALIFORNIA
10

11 ROBERT VENEMAN, SANDRA VENEMAN            Case No. 2:19-cv-00947-WBS-CKD
   and TEMPLE CREEK DAIRY, INC.,
12                                           STIPULATED PROTECTIVE ORDER;
             Plaintiffs,                     PROPOSED ORDER
13
        v.
14
   CNH INDUSTRIAL AMERICA LLC,
15
             Defendant.
16

17

18       Pursuant to the Federal Rules of Civil Procedure, Rules 26

19 and 83, codified at Local Rules 141.1(b) and 143, and for good

20 cause    shown,    Plaintiffs   Robert       Veneman,   Sandra    Veneman,     and
21 Temple    Creek    Dairy,    Inc.    (collectively,        “Plaintiffs”)       and
22
     Defendant CNH Industrial America LLC (“CNH”) (collectively, the
23
     “Parties”)   hereby    stipulate   to      the   entry   of    the     following
24
     protective order. This order is to preserve and maintain the
25
     confidentiality of certain limited confidential and proprietary
26
27 information that may be disclosed or obtained during the course

28 of    discovery,    specifically     including      certain      trade     secret,
                                          -1-
                      STIPULATED PROTECTIVE ORDER; PROPOSED ORDER
     design, development, and operational information or data related
 1

 2 to      the   2012     Case    Magnum      315      tractor      bearing          serial      number

 3 ZCRD06288       (the    “Subject      Tractor”),          that    is     not      known      to    the

 4 general public and the disclosure of which would be harmful to

 5 the      business     of     CNH    and   confidential           or    proprietary           company
 6
     information about CNH. The Parties agree that good cause exists
 7
     for this Stipulated Protective Order to preserve the legitimate
 8
     proprietary interests in information that has not been released
 9
     to the public and which the Parties may mutually seek production
10

11 of      through      their     respective          discovery          requests.        The     Court

12 specifically finds that good cause exists for this Stipulated

13 Protective Order.

14          1.    Documents       to    be   produced        by    CNH     in   this       litigation
15
     which contain confidential information as defined by the terms of
16
     this Stipulated Protective Order shall hereafter be referred to
17
     as    “Protected     Documents.”            Any      document        or    any       information
18
     designated as “Subject to Protective Order,” “CONFIDENTIAL,” or
19

20 other similar language in accordance with the provisions of this

21 Order, shall only be used, shown or disclosed as provided in this

22 Order. “Protected” or “Protected Documents” means any information

23
     or    documents     (regardless         whether       in     electronic         or    hard      copy
24
     format)     that   shall     be    deemed      proprietary          business         information
25
     including but not limited to trade secret, design, development,
26
     and    operational       information        or       data    related       to    the       Subject
27

28 Tractor that is not known to the general public.
                                                    -2-
                          STIPULATED PROTECTIVE ORDER; PROPOSED ORDER
         2.      As used in this Order, the term “documents” means all
 1

 2 written       material,         videotapes         and   all     other    tangible    items,

 3 produced       in    whatever          format       (e.g.,      hard    copy,    electronic,

 4 digital, etc.) and on whatever media (e.g., hard copy, videotape,

 5 computer diskette, CD-ROM, DVD, hard drive or otherwise).

 6
         3.      The        burden       of    proving      that    a     Protected     Document
 7
     contains confidential information is on the Party producing the
 8
     document.     Prior to designating any material as “Protected,” the
 9
     producing Party must make a bona fide determination that the
10

11 material      is,    in       fact,    a    trade    secret,     confidential      technical

12 information         or    other       commercially       sensitive        information,    the

13 dissemination            of   which        would    damage     the     Party’s   competitive
14 position.       If a Party disagrees with the “Protected” designation
15
     of any document, the Party will so notify the producing Party in
16
     writing.     If the Parties are unable to agree, within 30 days of
17
     receiving such notice, the producing Party will then apply to
18
     this Court to set a hearing to establish that said document is
19

20 protected.          Any document so marked as “Protected” will continue

21 to be treated as such pending determination by the Court as to

22 its confidential status.

23
         4.      The designation of Protected Documents may be made by
24
     marking or placing the notice “Subject to Protective Order” or
25
     substantially similar notice, on the document, or, where a copy
26
     of the original document is to be produced, on that copy in a
27

28 location that does not cover or mark over any textual material if
                                                      -3-
                            STIPULATED PROTECTIVE ORDER; PROPOSED ORDER
     possible.
 1

 2          5.     Protected     Documents      and    any    copies    thereof     received

 3 pursuant to paragraph 6 below shall be maintained confidential by

 4 the receiving Party, his/her attorney, other representatives, and

 5 expert witnesses, and shall be used only for preparation for the

 6
     trial of this matter, subject to the qualifications set forth
 7
     herein.
 8
            6.     Protected        Documents     shall       be     disclosed     only     to
 9
     “Qualified Persons.”           Qualified Persons are limited to:
10

11                 a.     Counsel of       Record      for     the     Parties,    and     the
                          Parties;
12
                   b.     Employees of Counsel of Record involved                    in     the
13                        preparation and trial of this action;
14                 c.     Experts and non-attorney consultants retained by
                          the Parties for the preparation or trial of this
15                        case; and
16
                   d.     The Court, the Court’s staff, and witnesses.
17
            7.     Counsel     of    Record     must   make     reasonable       efforts    to
18
     ensure      the    individuals    described       in    paragraphs     6(b)   and     6(c)
19
     above are “Qualified Persons.”
20
            8.     Before receiving access to any Protected Document or
21

22 the      information      contained      therein,        each   person    described      in

23 paragraph 6(c) above shall execute a “Written Assurance” in the

24 form contained in Exhibit A, attached hereto.                             Counsel shall
25
     retain each such executed “Written Assurance” and shall keep a
26
     list   identifying       (a)    all   persons     described       in   paragraph     6(c)
27
     above to whom Protected Documents have been disclosed, and (b)
28
                                                 -4-
                           STIPULATED PROTECTIVE ORDER; PROPOSED ORDER
     all   Protected      Documents     disclosed        to   such       persons.      Each   such
 1

 2 executed written assurance and list shall be submitted to counsel

 3 for     CNH   within     thirty     (30)    days     of    the    termination         of   this

 4 litigation.

 5         9.     As the Protected Documents may only be distributed to
 6
     “Qualified     Persons,”     Plaintiff’s          Counsel,      Defendants’         Counsel,
 7
     and   all   persons      described   in     paragraph      6    above       may    not   post
 8
     Protected     Documents      on     any    website        or    internet          accessible
 9
     document repository.
10

11         10.    To the extent that Protected Documents or information

12 obtained therefrom are used in the taking of depositions, or to

13 the     extent      that     deposition       testimony          is     otherwise      marked
14 “Protected,” such documents, information and/or testimony shall

15
     remain subject to the provisions of this Order, along with the
16
     transcript pages of the deposition testimony dealing with the
17
     Protected Documents, information and/or testimony.
18
           11.    Protected Documents may be filed with the Court.                             The
19

20 Parties       understand       that     the         designation         of    material       as

21 “Protected” or “Subject to a Protective Order” does not carte

22 blanche       permit    that   material       to     be    sealed      from    the     public.
23
     Should any Party have good cause to seal from public view any
24
     Protected Documents that are or may be filed with the Court, that
25
     Party must file a separate and specific motion for protection,
26
     and the motion will only be granted for good cause shown and if
27

28 it is consistent with the current applicable law regarding filing
                                                 -5-
                          STIPULATED PROTECTIVE ORDER; PROPOSED ORDER
     materials under seal.              In order to accomplish this, the Parties
 1

 2 agree    to     provide      each    other    with       sufficient        notice    of   their

 3 intent to file Protected Documents with the Court so that the

 4 Party desiring to assert good cause can file the necessary motion

 5 for   protection.            Any    member    of       the   public    can    challenge     any
 6
     attempt to seal Protected Documents with the Court.                               Should any
 7
     interested person disagree with the asserted confidentiality of
 8
     any material, he or she may attempt to resolve the dispute with
 9
     the Party asserting confidentiality, or he or she may proceed
10

11 directly to the Court for a determination of confidentiality.

12         12.   If:

13               a.        a Party feels it must file Protected Documents
                           with the Court before giving advance notice to the
14                         Party asserting confidentiality; or,
15
                 b.        the Court has yet to rule on a pending motion for
16                         protection filed pursuant to paragraph 11, above;
                           or,
17
                 c.        the Court has ruled on a motion for protection
18                         filed pursuant to paragraph 11 and the Court has
                           upheld the confidential status of the material;
19
     then any Protected Documents or information taken from Protected
20

21 Documents shall be filed in accordance with Fed. R. Civ. P. 5.2

22 and     shall      be     marked     for     clarification,           “This      envelope      or

23 container shall not be opened without order of the Court, except

24 by    officers      of     the     Court   and     counsel     of     record,     who,    after
25
     reviewing     the     contents,     shall      return      them     to   the   clerk    in   a
26
     sealed envelope or container.”
27
           13.   Any       court      reporter      or     transcriber        who    reports      or
28
                                                    -6-
                            STIPULATED PROTECTIVE ORDER; PROPOSED ORDER
     transcribes        testimony        in   this     action           shall    agree     that       all
 1

 2 Protected Documents designated as such under this Order shall

 3 remain “confidential” and shall not be disclosed by them, except

 4 pursuant       to    the     terms    of    this    Order,       and       that   any    notes       or
 5 transcriptions of such testimony (and any accompanying exhibits)

 6
     will   be    retained      by    the     reporter       or    delivered         to   counsel      of
 7
     record.      A Party shall designate all other Protected Documents
 8
     disclosed during any deposition in this matter as “Subject to
 9
     Protective        Order”    by     notifying      all       Parties      either      during      the
10

11 deposition or, in writing, within thirty (30) days of receipt of

12 the transcript, of the specific pages and lines of the transcript

13 which contain Protected Documents. Each Party shall attach a copy

14 of such written notice to the face of the transcript and each

15
     copy thereof in its possession, custody or control.
16
            14.   Inadvertent or unintentional production of documents or
17
     information        containing          information           which       should      have        been
18
     designated as “Protected” shall not be deemed a waiver in whole
19

20 or in part of the Party’s claims of confidentiality.

21          15.   This     Protective         Order        may    not    be     waived,    modified,
22 abandoned       or     terminated,          in     whole       or     part,       except      by    an
23
     instrument in writing signed by the Parties or by court order.
24
     If any provision of this Protective Order shall be held invalid
25
     for any reason whatsoever, the remaining provisions shall not be
26
     affected thereby.
27

28          16.   After termination of this litigation, the provisions of

                                                     -7-
                          STIPULATED PROTECTIVE ORDER; PROPOSED ORDER
     this Order shall continue to be binding.                   This Court retains and
 1

 2 shall have jurisdiction over the Parties and recipients of the

 3 Protected Documents for enforcement of the provisions of this

 4 Order following termination of this litigation.

 5         17.    This Protective Order shall be binding upon the Parties
 6
     hereto, upon their attorneys, and upon the Parties’ and their
 7
     attorneys’     successors,        executors,         personal        representatives,
 8
     administrators,         heirs,       legal          representatives,              assigns,
 9
     subsidiaries,         divisions,      employees,           agents,          independent
10

11 contractors, or other persons or organizations over which they

12 have control.

13         18.    All persons described in paragraph 6 above shall not
14 under    any    circumstance        sell,   offer      for     sale,     advertise,      or
15
     publicize    either    the   Protected      Documents        and    the    Confidential
16
     information contained therein or the fact that such persons have
17
     obtained Protected Documents and Confidential information.
18
           19.    This   Stipulated      Protective        Order        shall    govern    the
19

20 disclosure and use of Protected Documents produced in connection

21 with this litigation during the pretrial phase only.                                 If any
22 Party seeks a protective order to preserve the confidentiality of

23
     certain     information      at    trial,       a    Party     must        make    timely
24
     application pursuant to the applicable case management plan, the
25
     federal rules, and the local rules of this Court.
26
           20.    Any Party or any interested member of the public may
27

28 challenge the confidential status of any document pursuant to
                                               -8-
                         STIPULATED PROTECTIVE ORDER; PROPOSED ORDER
     this Order by motion to the Court.
 1

 2       Respectfully submitted this 4th of September, 2019.

 3

 4 DATED:     September 4, 2019         HANSON BRIDGETT LLP
 5
                                     By: /s/ Shannon M. Nessier
 6
                                        MERTON A. HOWARD
 7                                      SHANNON M. NESSIER
                                        KAYLEN KADOTANI
 8                                      Attorneys for CNH Industial
                                        America LLC
 9

10 DATED:     September 4, 2019         YOST & BAILL, LLP

11
                                     By: /s/ David J. Taylor
12                                      David J. Taylor (Pro Hac Vice)
                                        Michelle D. Hurley (Pro Hac Vice)
13                                      Attorneys for Plaintiffs
14
     DATED:   September 4, 2019         GROTEFELD HOFFMAN
15

16                                   By: /s/ Jordan Everakes
                                        Maura Walsh Ochoa
17                                      Jordan Everakes
18                                      GROTEFELD HOFFMAN
                                        Attorneys for Plaintiffs
19

20                              ORDER OF THE COURT
21
         IT IS SO ORDERED THIS ___ DAY OF ___________, 2019. with the
22
     following amendments and clarifications:
23
         1.    The   parties   shall   comply    with    the   provisions   and
24
     procedures of Local Rules 140 and 141 with respect to sealing or
25

26 redaction requests.      To the extent that the parties’ stipulation

27 conflicts with the Local Rules, the Local Rules shall govern.

28
                                         -9-
                     STIPULATED PROTECTIVE ORDER; PROPOSED ORDER
          2.      Prior to filing any motion related to this stipulated
 1

 2 protective order or other discovery motion, the parties shall

 3 first       exhaust   informal    meet-and-confer     efforts       and   otherwise

 4 comply with Local Rule 251.

 5        3.      Nothing in this order limits the testimony of parties
 6
     or non-parties, or the use of certain documents, at any court
 7
     hearing or trial — such determinations will only be made by the
 8
     court at the hearing or trial, or upon an appropriate motion.
 9
          4.      Pursuant to Local Rule 141.1(f), the court will not
10

11 retain       jurisdiction    over    enforcement     of   the   terms     of   this

12 stipulated protective order after the action is terminated.

13 Dated:       September 10, 2019
                                            _____________________________________
14
                                            CAROLYN K. DELANEY
15                                          UNITED STATES MAGISTRATE JUDGE
     15 veneman947.po
16

17

18
19

20

21

22

23

24

25

26
27

28
                                            -10-
                         STIPULATED PROTECTIVE ORDER; PROPOSED ORDER
